Citation Nr: 1421416	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  06-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for calluses of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to February 1978.  He had additional service in the reserves and National Guard from 1978 to 1981 and from 1982 to 1996, including on active duty for training (ACDUTRA) in the reserves from January 9, 1987 to January 29, 1987, and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen his previously-denied claim for service connection for calluses on his feet, concluding there was not the required new and material evidence.

In August 2008, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently issued a decision in March 2009 that, in relevant part, concluded there was no new and material evidence and, therefore, denied the petition to reopen this claim for calluses on the feet.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In August 2011, the Court issued a single-judge memorandum decision vacating the Board's March 2009 decision and remanding the appealed claims back to the Board for further action in accordance with the Court's decision.  In August 2012, the Board in turn remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) to accomplish development consistent with the Court's instructions.

In February 2014, after receiving the fact back from remand, the Board reopened the Veteran's claim for service connection for calluses of the feet, but again remanded it for yet further development rather than immediately readjudicating it on its underlying merits.  That development since has been completed, and the claim is again before the Board for further appellate review.

Notably, this procedural history of this case included adjudication of additional claims for service connection for a left knee disability and a skin disability.  But following the Board's February 2014 remand of those claims, the AMC issued an April 2014 rating decision granting service connection for left knee arthritis with total knee replacement, as well as service connection for dermatitis.  Claims for service connection for those disabilities therefore are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those claims.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  If, per chance, the Veteran does not agree with the disability ratings or effective dates assigned for these conditions, he has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Veteran's remaining claim for calluses on his feet is being adjudicated using the Veterans Benefits Management System (VBMS), which is VA's newest means of maintaining relevant records and other evidence electronically, so in a paperless environment.


FINDING OF FACT

The Veteran has been diagnosed with pes planus, a congenital defect, which is not subject to any superimposed disease or injury.


CONCLUSION OF LAW

The criteria are not met for service connection for calluses of the feet.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 4.9 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an April 2004 letter, prior to the initial adjudication of his claim, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A post-decisional March 2006 letter informed the Veteran that downstream disability ratings and effective dates would be assigned if his claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, he was given an opportunity to respond to this additional letter, and subsequently in the July 2006 statement of the case (SOC), his claim was readjudicated.  Therefore, there is no prejudice to him because his claim had been reconsidered since receiving this additional VCAA Dingess notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and identified post-service VA treatment records have been obtained and associated with his claims file for consideration.

The August 2011 Court decision found that VA previously did not attempt to obtain records from the Westside, Lakeside, and Hines VA Medical Centers for the period from 1974 to 1978.  Therefore, the Board instructed the AMC in its August 2012 remand to undertake efforts to obtain these records.  A May 2013 memorandum documents those efforts, which were ultimately unsuccessful, and includes a formal finding that those specific records are not available.

The Veteran was also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examination obtained in this case is adequate as it was predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides the relevant diagnosis and etiology findings.  VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


There was compliance with the Board's August 2012 and February 2014 remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand orders, and the Board itself commits error in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked and that may be potentially advantageous to the Veteran's position concerning his claim.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Notwithstanding the above, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the Veteran is seeking service connection for calluses of the feet.  His STRs do not specifically document any findings of calluses, either in the way of a relevant complaint (subjective symptom) or objective clinical finding such as a pertinent diagnosis.  However, 1st degree asymptomatic pes planus was noted during his May 1971 military enlistment examination, and mild pes planus was noted during his subsequent separation examination in December 1977.  Treatment records for the period in between those two examinations are unremarkable, however, for any complaints, treatment, or diagnoses associated with pes planus or even consequent calluses.  In addition, service examinations from March 1979 and September 1984 indicated normal findings, and both times the Veteran denied a history of any foot-related problems or pathology.


The earliest documented treatment for calluses on the feet is contained in VA records dated in February 2004.  Calluses are a component of the rating criteria for pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Additional records from April 2004 also noted a decreased arch, and the Veteran reported at that time that he had experienced callus pain as long as he could remember.  Subsequent records from 2005 through 2012 note the presence of calluses.

The recent April 2014 VA examination diagnosed mild pes planus, and stated that it was clearly a congenital defect.  No other disability has been diagnosed, either by the examiner or in the Veteran's treatment records, and the examiner stated that there was no evidence of any posterior tibial tendon dysfunction or disruption that would cause a secondary or acquired pes planus, i.e., a superimposed condition.  Therefore, a current disability superimposed on the Veteran's pes planus (a defect) has not been demonstrated, let alone demonstrated during military service, and service connection is not warranted.

Even if the Veteran's pes planus was a congenital disease, as opposed to a defect, service connection would still not be appropriate because pes planus was not shown to have been aggravated by service.  The Veteran's condition was noted at the time of enlistment, but there were no foot-related complaints during service, and pes planus was still noted to be mild during his December 1977 separation examination.  The Veteran denied any foot trouble during his March 1979 and September 1984 examinations, well after his period of active service.

During his August 2008 hearing, the Veteran reported that he believed the calluses started within his first two years in service.  He indicated that he first noticed them when he got to Germany.  After a night of guard duty, he would go home and soak his feet.  Then, when he got to Fort Bragg, he tried to change boots.  He noted that he had to have inserts placed in his combat boots.  He asserted that he had continued to have problems with calluses from separation up until the present day.


The mere absence of medical records does not contradict the Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he appears to have reported other existing medical conditions without mentioning any problems related to his calluses.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's STRs list numerous medical complaints, including dizzy spells, respiratory infections, and skin conditions, but nothing related to the currently claimed pes planus or calluses.  Based upon the language and context of these STRs, the Board finds that he was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of calluses or pes planus at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).


For these reasons and bases, service connection for calluses of the feet is not warranted.  Moreover, there is not a relative balance of probative evidence for versus against the claim to in turn warrant applying the benefit-of-the-doubt doctrine found at 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for calluses of the feet is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


